      Case 19-07398                 Doc 17         Filed 07/11/19 Entered 07/12/19 03:05:43                  Desc Imaged
                                                  Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Carrie T. Williams                                          Social Security number or ITIN   xxx−xx−0910
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 19−07398



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Carrie T. Williams

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           July 9, 2019                                                                  United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 19-07398         Doc 17     Filed 07/11/19 Entered 07/12/19 03:05:43           Desc Imaged
                                    Certificate of Notice Page 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
           Case 19-07398           Doc 17       Filed 07/11/19 Entered 07/12/19 03:05:43                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-07398-JBS
Carrie T. Williams                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 09, 2019
                                      Form ID: 318                       Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 11, 2019.
db             +Carrie T. Williams,    6308 S. Campbell,    Chicago, IL 60629-1218
27648576       +Ad Astra Recovery Serv,    7330 W 33rd St N Ste 118,    Wichita, KS 67205-9370
27648577        Ars Account Resolution,    1643 Nw 136 Ave Bld H St,    Sunrise, FL 33323
27648578        City of Chicago Dept. of Revenue,    Camera Enforcement Violation,     PO Box 88292,
                 Chicago, IL 60680-1292
27648579       +City of Chicago Parking,    Department of Finance,    P. O. Box 6330,    Chicago, IL 60680-6330
27648583       +Eqtyprmgmt,   200 W 75th Place,    Merrillville, IN 46410-4702
27648587       +Kia Motors Finance,    10550 Talbert Ave,    Fountain Valley, CA 92708-6031
27648588       +Ncc Business Svcs Inc,    Po Box 24739,    Jacksonville, FL 32241-4739
27648590       +Secretary of State,    Attn: Bankruptcy Department,    PO Box 7848,    Madison, WI 53707-7848
27648591        Secretary of State License Renewal,     3701 Winchester Road,    Springfield, IL 62707-9700
27648592       +Trust Rec Sv,   541 Otis Bowen Drive,     Munster, IN 46321-4158

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BECRANE.COM Jul 10 2019 05:58:00      Eugene Crane,   Crane Simon Clar & Dan,
                 135 S Lasalle Ste 3705,   Chicago, IL 60603-4101
27648580        E-mail/Text: karmstrong@cdac.biz Jul 10 2019 02:21:38      Creditors Discount & A,
                 415 E. Main St.,   Streator, IL 61364
27648581       +EDI: NAVIENTFKASMDOE.COM Jul 10 2019 05:58:00      Dept Of Ed/navient,   Po Box 9635,
                 Wilkes Barre, PA 18773-9635
27648582       +EDI: DCI.COM Jul 10 2019 05:58:00      Diversified Consultant,   10550 Deerwood Park Blvd.,
                 Jacksonville, FL 32256-0596
27648584       +EDI: PHINHARRIS Jul 10 2019 05:58:00      Harris & Harris, Ltd,   111 West Jackson Blvd,
                 Suite 400,   Chicago, IL 60604-4135
27648586       +EDI: IIC9.COM Jul 10 2019 05:58:00      I C System Inc,   Po Box 64378,
                 Saint Paul, MN 55164-0378
27648589       +EDI: DRIV.COM Jul 10 2019 05:58:00      Santander Consumer USA,   Bankruptcy Department,
                 PO BOX 961245,   Fort Worth, TX 76161-0244
                                                                                             TOTAL: 7

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27648585        ##+Hertg Accpt,   1420 S Michigan,   South Bend, IN 46613-2214
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 11, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 9, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Carrie T. Williams davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Eugene Crane    ecrane@cranesimon.com,
               il41@ecfcbis.com;jmunoz@cranesimon.com;dkobrynski@cranesimon.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
